Explanations of vote
Oral explanations of vote
Mr President, I just wish to say on this report that I am pleased that our group's Amendment 1 was accepted and, therefore, I welcome this development. There is a challenge to protect soils in the European Union, but it is a Member State competence and does not require an EU approach, or EU directives or regulations. Therefore, I welcome the outcome of this vote.
(DE) Mr President, I am very pleased with this and would also like to thank Mr Swoboda very much because this important report has been adopted with a very large consensus.
I would like to take the opportunity to urge our Slovene Members, for whom and for whose country I have the greatest sympathy, to find a way once again of continuing Slovenia's great achievements towards European integration. This country was the first new Member State to introduce the euro and was the first to implement Schengen. Slovenia is a pioneer of European unification. I would like to see Slovenia, in its national interest, also act as a pioneer in connection with the accession of Croatia to the EU.
(NL) Mr President, in principle I support the accession of Croatia to the European Union, but I did not vote in favour of this report. I abstained because there are still a number of problems in Croatia, one example being the problem of corruption. Experience has now taught us that corruption has actually increased in a number of countries that have acceded to the European Union before they were actually completely ready to do so.
The problem with this report is that it states that the conclusion of the negotiations could perhaps be reached in 2009, which is to say this year, while, in my opinion, it is, in fact, unwise to tie ourselves down to a given date. Croatia should be allowed to accede when it is completely ready. At this moment in time, that is absolutely not the case.
(SL) It is my sincere wish that Croatia becomes a member of the European Union as soon as possible and this is a wish that is shared by Slovenia. If our wishes are to become a reality, we need to assist and cooperate with Croatia. We can resolve disputes by listening carefully to all of the parties involved. However, there is nothing in this report, which was endorsed by the European Parliament today, which suggests that we have struck the right balance in voting on the so-called Croatian-Slovenian border dispute. In order to avoid bias, we should also include the principle of equity as a minimum requirement.
In conclusion, I would like to point out that, if we really want to solve this problem, we should ensure that both Slovenia and Croatia observe the outcome of the relevant international body. This is why the parliaments of both countries should ratify that outcome beforehand.
(BG) Thank you, Mr President. I supported the Turkey progress report. The negotiations with Turkey on accession to the European Union pose a serious challenge to all Member States of political and economic significance, as well as in terms of the issue of security. It is particularly important for the country to meet the accession criteria and show consistency, sufficient precision and transparency towards the citizens of the European Union. I feel that it is especially important for the process to progress via good cooperation with neighbouring countries. In this respect, I think that we must note certain progress between Bulgaria and Turkey with the agreement which has been reached on initiating negotiations on matters which remain unresolved so far, specifically on resolving the property issues of the Thracian refugees, which is happening thanks to the efforts of the European Parliament. We will monitor this process particularly closely as it concerns the rights of thousands of people, which must be respected across the territory of the European Union. The Thracian question is also just as important as relations between Turkey and the other neighbouring countries. Thank you.
- (SK) We know what a testing time our friends in the Balkans have had. This applies both to Slovenia and Croatia, when they were attacked by Serbia and our sympathies lay on both sides. I must say that it was generous of the EU to accept Slovenia into the EU before all of the disputes between Slovenia and Croatia had been resolved and I believe that we should adopt a similar approach now towards Croatia.
I am sorry that some politicians in Slovenia would now like to block the accession of Croatia, but this is what I am told by Mrs Jordan Cizelj, who has a sensible and, I would say, balanced approach to this political question. I trust that the informal agreement to be discussed further between Croatia and Slovenia under the auspices of the Commission will end in success.
Ladies and gentlemen, allow me to explain a point in our Rules of Procedure. To speak during the explanations of vote, you must make a request to the services before the start of these explanations. Of course, I am very flexible and I allow the Members present to speak. But we are not using the 'catch the eye' procedure. You have to put your name down beforehand, prior to the explanations of vote.
(BG) Mr President, I supported the report which was drafted on Turkey's progress as I believe that it is an objective report which offers both Turkey and the European Union the opportunity to forge ahead together with Turkey's preparation for membership. At the same time, I would like to express a certain dissatisfaction that the Chamber rejected the Socialist Group's proposal for it to be noted that Turkey's membership of the European Union is a goal shared by Turkey and the European Union.
I believe that if we want more rapid progress from Turkey on the problems we see with its development, we must also be sufficiently open and not leave our partners in any doubt that the goal of this process is still actually Turkey's admission to the European Union. Turkey's role will grow and it is in the European Union's interest to have a non-Christian country among its Member States because this will give us a number of opportunities to conduct policies which are not possible at the moment. Thank you.
(BG) Ladies and gentlemen, the Attack Group is voting against the Turkey progress report because we do not see any progress. In fact, no progress could be achieved anyway. Turkey does not consider anything else other than its own interests, which do not include respect for human rights and the other European and Christian values. For more than 80 years Turkey has not fulfilled the Treaty of Ankara, according to which it owes Bulgaria USD 10 billion. Just imagine how it will comply with European regulations.
Yesterday Mr Wiersma mentioned that failure to acknowledge the 1915-1916 Armenian genocide is a problem. What should we say then about the acts of genocide against the Bulgarians which went on for 500 years, such as the massacres in Stara Zagora, Batak and Perushtitsa, described by the International European Commission in 1876? Mr Wiersma also said that there is no place in the EU for an Islamist Turkey; however, 20 years ago Turkish Islamists blew up coaches in Bulgaria, carrying women and children. Indeed, Turkey paid for monuments to be erected for these terrorists. This is modern Turkey, governed by a fundamentalist, Islamist party. These are its values and we think that they are not appropriate for Europe.
(FR) Mr President, 'to err is human, to persist is diabolical'. Never has this saying been more appropriate than in the lamentable saga of the accession negotiations with Turkey.
Since 2005, you have been giving us the same negative reports on human rights, respect for minorities and the commitments made to the Union, whilst keeping the objective of accession intact.
Now, in reality, that is not the problem. The underlying issue lies in the wish of Europeans no longer to accept the consequences of the freedom of establishment which would necessarily result from accession.
It also lies in the fact that Turkey belongs geographically, culturally, linguistically and spiritually to an area which is not Europe. Consequently, we must abandon this fiction; we must abandon this masquerade of accession and immediately begin practical discussions, in other words aim for a partnership built on our mutual and reciprocal interests. This accession procedure must be abandoned.
(DE) Mr President, in the crucial areas - human rights, the rights of minorities, religious freedom, freedom of expression - Turkey has made next to no progress, and in the last few days has even taken steps backwards.
However, irrespective of this, the Commission claims that we are nevertheless obliged to take a positive position, as this is an important strategic partner. That is true, but that is a foreign policy matter. The fact that we need strategic partnerships is not a criterion for accession.
However, I have nevertheless quite clearly voted in favour of the report, because the Socialist call to focus the report on accession was rejected. This report is a great success and a breakthrough for us, because it expressly avoids setting accession as a goal and because it talks about a long-lasting, open-ended process, the outcome of which is still unclear. We would have preferred a 'no' to full membership, but this wording nevertheless comes close to that and is therefore a great success for those of us who are happy to say 'yes' to partnership with Turkey as part of our foreign policy, but say 'no' to accession.
(NL) Mr President, I abstained from the vote on the report about Turkey because, while this report contained a complete catalogue of criticisms relating to the number of major wrongs that are still ongoing in Turkey, I believe that the only possible conclusion to this report surely had to have been that the negotiations must be stopped, and indeed on a permanent basis, because, after three years, there has still been no appreciable improvement in the situation in Turkey.
I am, in any case, of the opinion that the European Union must remain a European project and that, therefore, there should be no place within the European Union for a country like Turkey, which is not a European country.
Yesterday, a Member from the Socialist Group in the European Parliament said that he would never accept Turkey being further Islamicised. Well, I hope that he and his group will also come out against the Islamicisation of Europe, although I shall not hold my breath.
Mr President, this report sets out Turkey's progress towards eventual membership of the EU. That is an eventual aim that I support. However, I do have some concerns about Turkey's progress towards membership.
One of my concerns is the gradual erosion of the secular republican ideal and the growth of religion in politics. I am also worried about some of the human rights abuses in Turkey that have been documented and some of the actions that have been taken against minority communities. We need to see action over some of those areas before we can consider Turkish membership.
However, it is also important for us to be honest with Turkey, and to say clearly and unambiguously that, if it fulfils all the conditions that other Member States have fulfilled, then it has the right to join. It is not right for individual heads of Member States to put unfair and unbalanced obstacles in the path of Turkish membership. If Turkey fulfils the conditions, then it has the right to join, and should be permitted to do so. We need an EU which is wider and not deeper.
(EL) Mr President, I voted in favour of the report on Turkey due to the positive elements for Cyprus in paragraphs 32 and 40, even though I disagree with the content of Amendments 9 and 10.
Amendment 9 introduces an unacceptable position on - albeit temporary - derogations from the principles on which the European Union is founded, including the four fundamental freedoms. This has been done at a time when negotiations are being held between the leaders of the two communities in Cyprus, who are the only people who can decide on the matter.
Amendment 10 contradicts the fact that the CFSP is part of the Community aquis for the EU and the Member States, and third countries cannot be given carte blanche to participate in planning and decision-making procedures.
(HU) For the last three years, Macedonia has been a candidate country for EU membership. In spite of this, accession negotiations have not yet begun. Unless the European Union promptly takes decisive steps, the resulting loss of credibility could have destabilising consequences for the region. Macedonia has progressed a great deal in the last few years, achieving good economic results, moving closer to a functioning market economy and showing success in the field of lawmaking. Consensus has been reached among government and the opposition, civil society and public opinion in order to fulfil the Copenhagen criteria as soon as possible. Coexistence between national and ethnic communities has also been well organised. Greece's stubborn obstruction of the start of negotiations for accession is beyond comprehension. The naming of the country must not be an obstacle! Bilateral talks about the name can be held simultaneously. I support the report because it is an important message to the Macedonian people and will give a decisive impetus to starting genuine negotiations before the end of this year. Thank you very much.
(DE) Mr President, this report sends an important signal to a country that is playing a stabilising role, has exemplary legislation on minorities, has a broad government majority in which all nationalities are represented and has taken a clear European course under the leadership of Prime Minister Gruevski. I therefore gladly voted in favour of this report, and I believe that we should emphasise two points in particular: firstly, we want the Council and the Commission to tell us this year when accession negotiations are to begin and, secondly, we will not tolerate any bilateral troublemaking, and definitely not with regard to this bizarre name issue. The country is called Macedonia, whether that suits some people or not, and we must finally start to smooth this country's way towards Europe.
(NL) Mr President, I voted against Mr Meijer's report because I, and my party, are of the opinion that enlargement must be brought to a halt for an indeterminate period after the accession of Croatia. European citizens want nothing to do with any further enlargement in the short or medium term, and certainly nothing to do with an enlargement to include Turkey, of course. Yet it is time that this Parliament listened, for once, to those it is supposed to represent.
That being the case, I also oppose the commencement of accession negotiations with the Former Yugoslav Republic of Macedonia, which this Parliament is calling for, as well as the granting of a European perspective to the entire Western Balkans. Some of these countries or entities are Islamic through and through and, as far as I am concerned, should not be allowed to join the European Union.
Mr President, I was very pleased with the vote today.
I visited Macedonia very recently, on behalf of the Westminster Foundation for Democracy, set up by Margaret Thatcher when she was Prime Minister of my country, and saw a country with vibrant political parties and a fascinating tax policy, with flat taxes on both corporation and income tax, and a growing economy. It is a country that this coming month is going to have free, fair and honest elections - probably better than the ones we recently had in the UK, with postal votes. Such a country should be allowed to join the European Union, should it choose to, based on its own self-determination - which is why my previous colleagues should possibly reflect on this matter.
Today we have seen a significant change because, up until this point, Greek Members of this House have been making themselves look completely absurd, and have been placed in a position of ridicule because of their arguments about the name of this country, which is the Republic of Macedonia.
Mr President, the problem with speaking after Mr Heaton Harris is that he has made many of the same points I wanted to make on this issue. It seems to me blatantly absurd that Greece should continue to pursue this long-standing and, frankly, ridiculous tirade against the name of Macedonia. I have some beautiful counties in my constituency - Durham, Northumberland - and it really does not bother me too much if another Member State wishes to give itself the names of those fantastic counties.
For the accession negotiations to be held up not because of an ethnic dispute or a democratic dispute or a human rights dispute but purely because the country decides to name itself Macedonia, is patently ridiculous. I hope that the Greek Members will see the sense of this. I hope that Macedonia will be judged on free criteria that apply to everybody else and, if they fulfil those criteria, if they are a democratic, secular state, if they pursue the right human rights policies then, like all other Member States, they should have the right to join and not be subject to a ridiculous veto by Greece purely on the grounds of the name.
Mr President, the Tamil Tigers have been designated a terrorist group by the EU and by the United States, but thankfully it looks as though their bloodthirsty campaign for an independent Tamil homeland may now be coming to an end. Sri Lanka deserves to live in peace, as we in Europe do.
Like other colleagues in this House, I support a unitary state for Sri Lanka. I think it is also appropriate to place on record that I also think it is probably a good idea, within that unitary state, to grant the Tamils a degree of autonomy. I do not support the Tigers' campaign of violence, and I consider it actually essential that the Sri Lankan army be permitted to continue their military campaign against the Tamil Tigers.
However, it is also appropriate to recognise that there is a humanitarian crisis in Sri Lanka at the moment, and the aid agencies should be allowed access. So perhaps it is appropriate to ask for a cessation of the fighting, whilst aid agencies can get access and whilst civilians are allowed to leave the disputed areas. But after that we have to allow the army to continue their campaign.
Mr President, the growth of a corpus of international jurisprudence not anchored in any elected national legislature is one of the most alarming developments of our age. We are reversing not just 300 years of legal understanding of territorial responsibility, that is, that a crime is the responsibility of the territory where it is committed; we are also going back to the pre-modern idea that people who decide on laws should not be accountable to the people who live under them, but rather only to their own consciences.
It might seem very reasonable that, if a man like Milošević or a man like Karadžić is not receiving justice in his own country, we need to do something about it. But the objection to authoritarians like Milošević is precisely that they vitiated the democracy of their country and set themselves up as being above the law. If we replicate that problem internationally, we drag ourselves down to his level, as we did with the farce of a trial we had in The Hague, where for six years we had 27 changes of legal procedure, imposition of counsel and, ultimately, no conviction.
I am not in favour of Mr Milošević: he was a baleful and wicked Communist. But bad men deserve justice - bad men, especially, deserve justice - and when they do not get it, it is the rest of us who are diminished.
Mr President, we all know how important water is and in the developing world in particular, where access to water is very difficult, it is young girls and women who suffer the most. Their educational prospects are hugely diminished because they are the water-bearers, if you like. I saw this in India on a delegation visit and it is very important that we invest more in water management and make sure that it does not become an impediment to the educational progress of young girls and women.
I particularly welcome the vote on paragraph 2, which declares that water is assumed as a public good and should be under public control regardless of how it is managed. It is a precious resource and it is there for the good of the public, not for individual control or profit.
Mr President, I, too, am very supportive of our motion on the resolution of water and welcome our vote on paragraph 2, where we strongly declared that water is a public good and should be under public control. I personally strongly oppose the privatisation of water.
We have seen in recent times how the relentless pursuit of profit has brought the global economy to its knees. We certainly do not want to see the same thing happening where water is concerned. In order to ensure water quality and ongoing improvements in the distribution system, there needs to be continued investment in the transition system. There is no incentive for those in the private sector to do this because, of course, the temptation is simply to increase the price to the consumer, rather than invest in upgrading the transmission system. I have seen this happen in my own county of Sligo, where certain sectors of the community will end up paying more for their water than their fair share because there is simply a lack of investment by the private sector in the transmission system.
Mr President, I voted in favour of this resolution and report, but I have some concerns. This morning, the Commission acknowledged that we do not know where the WTO is heading at this point, and therefore how it knits in with the strategic partnership.
We cannot allow a situation where either the strategic partnership arrangement - or indeed a world trade agreement - has a negative impact on Europe's food security concerns. I reiterate the issue around food production standards, which are higher in the European Union. We penalise our producers where they do not meet those standards. We cannot allow a situation where we bring in food from third countries - Brazil or elsewhere - which does not meet our production standards and which results in very unfair competition for producers of food and agricultural commodities within the European Union.
(NL) Mr President, of course a strategic partnership between the European Union and Mexico, and also, in fact, countries like Brazil, is a good thing and something that is in the interests of the EU. The report itself is framed in a largely balanced way, but what I would say is not in the interests of Europe - and this is something that will also give rise to a whole range of questions amongst the general public - is the provision in the report that calls for the conclusion of a mutual agreement on an immigration policy. This does not bode well and it is also the reason why I chose to abstain in the vote on this report.
- (SK) I have also voted for the resolution on the situation in Tibet on the 50th anniversary of the Tibetan uprising because the Chinese authorities have tightened the security in Tibet recently and have forbidden journalists and foreigners from entering the region.
Today's debate in the European Parliament broadcasts the message that we are extremely concerned about the situation in Tibet, particularly the suffering and reprisals against innocent inhabitants.
I call on the Council to set up a Truth Committee in accordance with the resolution, with the aim of finding out what really happened in the negotiations between the People's Republic of China and the representatives of His Holiness the Dalai Lama.
I call on the Chinese Government to release immediately all persons who have been arrested merely for participating in a peaceful protest.
(IT) Mr President, I take the floor to express my satisfaction at the widespread support the Assembly has given to the motion that we have put forward with Mr Pannella and Mr Onyskiewicz, The motion does something different from what we heard from Mrs FerreroWaldner today; that is, it takes sides: the side of the search for truth, for the real reasons why talks broke down between the Chinese and the Tibetans, rather than looking at this from a neutral standpoint, as the Commission and the Council unfortunately continue to do, as if it were enough for us to simply hope for dialogue between two parties.
I would like to stress that the behaviour of the Socialist Group in the European Parliament seems to me to be particularly hard to understand; first they were opposed to the debate, then they were opposed to my tabling a resolution, and then they actually voted against it, with Mr Ford offering a political explanation that we are passing too many resolutions on Tibet. Well, perhaps the party and Mr Ford do not understand - or else they understand all too well - that much more is at stake here; the freedom and democracy of more than a billion Chinese citizens as well as the Tibetan people.
(NL) Mr President, it goes without saying that I voted in favour of this resolution; although, of course, we cannot allow ourselves to think that this ultimately innocuous resolution will make much impression on the totalitarian communist regime in China, with whom we nonetheless are so happy to trade.
We would make more impact on the regime if this Parliament and the Council had the courage to state that the occupation and subsequent annexation of Tibet were contraventions of international law and, as such, cannot be recognised by the European Union. We must keep ramming home the message that Tibet must be an independent state and not an autonomous province of China and that a genocide and an ethnocide have been and are being carried out in Tibet.